Citation Nr: 0009977	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  95-01 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
secondary to mustard gas exposure.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from March 1943 to March 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The Board previously denied the veteran's claim in August 
1996.  As will be discussed in more detail in the Reasons and 
Bases section below, the veteran obtained additional relevant 
evidence with respect to his claim after the RO certified 
this case for appeal in March 1996 and sent it to the Board.  
The record is unclear as to when the veteran submitted this 
additional evidence.  In any event, it was not before the 
undersigned in August 1996 when the Board decision was 
issued.  Nevertheless, the United States Court of Appeals for 
Veterans Claims (Court) has remanded the case in order for 
the Board to consider the additional evidence.  


FINDING OF FACT

The veteran developed a respiratory disorder, to include 
chronic obstructive pulmonary disease (COPD), as a result of 
full-body exposure to mustard gas while handling and 
repairing leaking mustard gas bombs during World War II.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, incurrence 
of a respiratory disorder, to include COPD, as a result of 
service is presumed.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.316 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Facts

As the Court noted in its decision, the veteran's 
induction examination report is negative for any 
respiratory disorder.  The veteran served as a "Duty 
Soldier" and was responsible for loading and unloading 
bombs and ammunition from trucks.  He also stored 
ordnance supplies in an ammunition dump.  Furthermore, he 
handled and stored chemical supplies.  He was 
hospitalized on several occasions for "heart trouble" but 
was only diagnosed with psychoneurosis manifested by 
anxiety, tremulousness, insomnia, fatigability, worry 
over family and financial problems, undue concern about 
his heart, hysterical fainting spells and various 
neurasthenic physical complaints.  The veteran was 
declared unfit for duty in November 1944, and was 
discharged in March 1945.  

In April 1945, the veteran was awarded a 50 percent 
disability rating for his service-connected nervous 
condition.  He was again diagnosed with psychoneurosis in 
April 1947, following complaints of dizziness and sharp 
pain in his chest while lifting heavy objects.  The 
examiner listed the veteran's cardiovascular system as 
normal and was silent regarding his respiratory system. 

Over a period of several years, beginning during service, 
the veteran complained of chest pain.  The record, 
however, contains no diagnosis of heart trouble during 
that period.  In an April 1970 letter between the 
veteran's private physicians, Drs. Ralph L. Brandt and 
Richard B. Omel, they provided an impression of organic 
heart disease with angina.  Dr. Brandt stated, "I feel 
that part of his difficulty is hyperventilation syndrome 
and he also may be having some muscular spasm of the 
chest wall." 

Medical records received from McPherson Community Health 
Center (MCHC), dated in August 1964, indicated a 
diagnosis, upon admittance, of post-myocardial 
infarction. A final diagnosis, following treatment in 
June 1969, included, "Coronary artery insufficiency" and 
"acute left intercostal neuritis," which is defined as an 
"inflammation of a nerve, pain and tenderness, anesthesia 
and paresthesias, paralysis, wasting, and disappearance 
of the reflexes," "situated between the ribs." DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1127, 848 (28th ed. 1994).  An 
evaluation performed six months later showed the 
veteran's lungs to be "clear." 

However, a March 1971 x-ray report prepared by MCHC 
revealed fibrotic scarring in both lungs unchanged since 
1968.  The impression was fibrotic scarring of both 
lungs.  Private medical records dated in March 1970 
reflect x-ray findings of bilateral pulmonary emphysema.  
The existence of emphysema was corroborated by Dr. Omel's 
June 1981 statement that indicated his treatment of the 
veteran in October 1974 for emphysema.

A June 1982 private evaluation resulted in an impression 
of chronic obstructive pulmonary disease.  As a result, 
in a July 1982, rating decision, the veteran was awarded 
a zero percent rating for his non-service-connected COPD.  
Private medical records dated in March 1993 reflect a 
diagnosis of COPD with some apical scarring noted. 

In his August 1993 Statement in Support of Claim, the 
veteran requested that his claim be reopened due to 
respiratory problems resulting from mustard gas exposure. 

In March 1995, the veteran provided sworn testimony at a 
personal hearing and repeated his description of his 
service duties that included unloading mustard gas bombs 
from trucks and freight cars.  He explained that he was 
part of a group that had been sworn to secrecy and 
assigned to sort boxes of bombs in an effort to spot 
leakers.  If a leaker was discovered, the veteran was 
given the task of opening the boxes and rotating the 
bombs to see if there was any oozing of mustard gas 
coming out of the nose of the bomb where they put the 
detonator.  He was given a mask to wear along with his 
protective clothing, but did not wear it due to the warm 
conditions and the fog on the goggles caused by his 
sweat.  The veteran testified that on one occasion, he 
discovered "quite a leaker," but as he attempted to 
quickly close the box, he felt dizzy, had difficulty 
breathing, grabbed his chest, and fainted.  He testified 
that he regained consciousness at the dispensary, but 
that he was improperly treated for a possible heart 
attack as a result of his inability to reveal his 
assigned duties that he was performing at the time of his 
collapse.  The veteran added that, soon after discharge 
from service, he was terminated from his employment due 
to what he describes as lung problems.  He testified that 
he was later told that he had scarring on his lungs from 
smoking, but informed the examiner that he had never 
smoked tobacco. 

The RO certified the case for appeal to the Board in 
March 1996.  The undersigned decided the case in August 
1996 based on the foregoing evidence of record.

Apparently, however, the veteran obtained additional 
relevant evidence after the RO sent the case to the Board 
in March 1996.  While the record is unclear with respect 
to when the veteran actually filed this evidence and when 
the Board received it, it was not before the undersigned 
in August 1996 when the decision was issued.  

In any event, as the Court noted in its decision, this 
additional evidence is relevant to the veteran's claim.  
The additional evidence includes a May 1996, letter from 
Senator Carl Levin along with an attachment from the U.S. 
Air Force Historical Research Agency, dated April 24, 
1996, that indicates that the veteran's unit, the 1908th 
Ordinance Ammunition Company, was in fact involved with 
inspecting mustard gas bombs for damage leaks resulting 
from shipment while he was stationed in England.  
According to the unit history, mustard gas bombs were 
troublesome.  They had to be handled much more carefully 
than ordinary bombs.  Some were damaged in shipment and 
were leaking on arrival at the station.  As a result, 
each bomb had to be inspected carefully for leaks, and 
all leaking bombs repaired.  The unit history also 
specifically notes that the veteran was hospitalized on 
December 23, 1944, with a heart ailment. 

Analysis

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran is found to have presented a claim that is not 
inherently implausible.  Furthermore, upon examination of the 
record, the Board is satisfied that all relevant facts have 
been properly developed in regard to his claim and that no 
further assistance to the veteran is required to comply with 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §  3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).

In addition, a veteran may be granted service connection for 
disabilities that result from chronic effects of exposure to 
mustard gas and Lewisite.  In this regard, 

(a)  ... exposure to the specified vesicant 
agents during active military service 
under the circumstances described below 
together with the subsequent development 
of any of the indicated conditions is 
sufficient to establish service 
connection for that condition.  

(2) Full-body exposure to nitrogen 
or sulfur mustard or Lewisite during 
active military service together 
with the subsequent development of a 
chronic form of laryngitis, 
bronchitis, emphysema, asthma or 
chronic obstructive pulmonary 
disease. 


38 C.F.R. § 3.316.

Based upon the evidence in the claims file the Board finds 
that, after resolving reasonable doubt in the appellant's 
favor, service connection is warranted for a respiratory 
condition secondary to mustard gas exposure for the following 
reasons.  First, the record shows that the veteran received 
full-body exposure to mustard gas for the purposes of 
applying the above regulation.  38 C.F.R. § 3.316.  For 
example, the veteran's service records show that he was 
responsible for loading and unloading bombs and ammunition 
from trucks; storing ordinance supplies in ammunition dumps; 
and handling and storing chemical supplies.  

Furthermore, the unit history of the 1908th Ordinance 
Ammunition Company corroborates the veteran's account that he 
inspected mustard gas bombs for damage leaks resulting from 
shipment while he was stationed in England.  The unit history 
stresses that each bomb had to be inspected carefully for 
leaks, and all leaking bombs had to be repaired.  The unit 
history also indicates that leaky mustard gas bombs were not 
uncommon.  Therefore, the Board finds the veteran's testimony 
credible with respect to becoming overwhelmed several times 
when he attempted to repair leaking mustard gas bombs.  The 
unit history also makes clear that transporting mustard gas 
bombs was a primary responsibility of the 1908th Ordinance 
Ammunition Company.  

Moreover, the unit history specifically mentions the 
veteran's name, thus confirming that he was a member of the 
1908th Ordinance Ammunition Company.  Hence, the Board finds 
that the foregoing evidence supports the veteran's contention 
that he received full-body exposure to mustard gas while a 
member of the 1908th Ordinance Ammunition Company.

Second, the Board finds that the post-service medical records 
establish that the veteran currently has COPD in addition to 
other respiratory problems.  38 C.F.R. § 3.316.  

Third, there is no credible evidence of record that the 
veteran developed a respiratory disorder due to an 
intervening incident or disease that occurred after his 
military service.

Accordingly, the Board finds that, after resolving reasonable 
doubt in the appellant's favor, service connection is 
warranted for a respiratory condition secondary to mustard 
gas exposure.

The Board notes that the RO has not had an opportunity to 
consider the evidence received after it certified the 
case to the Board in March 1996.  Under normal 
circumstances, the RO must, in the first instance, 
adjudicate a claim for entitlement to service connection 
based on the entire evidence of record.  The Board has, 
therefore, considered whether it has prejudiced the 
veteran by not remanding this case to the RO.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  In light of the 
favorable outcome to the veteran, however, the Board 
concludes that he has not been prejudiced by the Board's 
action in this case.


ORDER

Service connection for a respiratory disorder secondary to 
mustard gas exposure is granted.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

